Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.           Applicant is reminded of the proper language and format for an abstract of 

the Disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

2.          The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims such as “comprising.” See MPEP § 608.01(b).  In addition, it appears that the abstract is not complete. See last line of abstract. “at a distance from an annular recessed.” However, the rest of the abstract has not been continued in the next page. 

3.           The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 112
4.              The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.        Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 1, “characterized in that said hair guide further comprises” is not understood. It is not clear what “characterized in that” means in this context. Regarding claim 1, “in a radial direction relative to the central axis” is not clear whether is the same one which has been already recited in claim 1. See lines 16 and 27 in claim 1. 
           Regarding claim 2, “an inwardly directed rounded end portion,” “a distance from the central l axis,” “a radial direction,” “an axial direction,” and “a distance from the annular recessed area” are not clear whether they are the same parts set forth in claim 1 or they are different parts.  
          Regarding claim 6, “the lower surface” lacks antecedent basis.  
         Regarding claim 12, it is not clear whether “a hair cutting apparatus” and its components set forth in the claim are the same hair cutting apparatus and 

Allowable Subject Matter
6.       Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Regarding claim 1, as best understood, Bady et al. (10,213,930), hereinafter Bady, teaches a hair guide (370A-370C) configured to be detachably couplable to a hair cutting apparatus (302), wherein the hair cutting apparatus comprises at least two cutting units (348A-348C) each having an external cutting member (340) and an internal cutting member (not shown) which is rotatable relative to the external cutting member about an axis of rotation, wherein the external cutting member (340) has an annular cutting zone comprising hair-entry openings 360 provided at least in a main annular wall (Fig. 14) of the cutting zone, said annular cutting zone further comprising an inner side wall (defined by the wall extending from the top contact surface 354 to the bottom end of the external cutting member 340) which surrounds a central wall portion of the external cutting member,
 said hair guide comprising: a support member (defined by the segmented support member 386A-386C of the guides 370A-370C) configured to be detachably couplable to the hair cutting apparatus, characterized in that said hair guide (370A-370C) further comprises: at least two annular hair guiding members (370A-370B), each having a central axis and a plurality of hair guiding elements (372A, 372B) having a main direction of extension in a radial direction relative to the central axis 
          However, Bady does not explicitly teach that the central wall portion being recessed relative to the main annular wall at least in an annular recessed area adjacent to the inner side wall; and the rounded end portion is positioned, in a radial direction relative to the central axis, at least partially inwardly of the inner side wall of the associated cutting unit and, in an axial direction relative to the central axis, at a distance from the annular recessed area of the associated cutting unit. 

Conclusion
7.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Waggoner (2,932,891), Waggoner (3,008,233), Wolf (3,109,236), Cratz (2008/0040935) and Caesar (3,107,423) teach a hair guide for an electric shaver. 


            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4545. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/GHASSEM ALIE/Primary Examiner, Art Unit 3724        
                                                                                                                                                                                                March 15, 2021